                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                 No. 5:21-CV-98-BO


KIMBERLY SHREVE,                             )
                                             )
               Plaintiff,                    )
                                             )
V.                                           )                      ORDER
                                             )
OFFICER WOLFE (2612),                        )

                                             )
               Defendant.                    )



       This cause comes before the Court on plaintiffs motion for entry of default and motions

for default judgment and defendant's motion to dismiss for lack of jurisdiction. For the following

reasons, plaintiffs motions are denied and defendant's motion is granted.

                                        BACKGROUND

       On January 17, 2003, defendant Officer Wolfe, an officer with the City of Raleigh police,

allegedly charged plaintiff with mental commitment and took her to Wake County jail. Plaintiff

brought claims against defendant in this Court, and United States District Judge Louise W.

Flanagan dismissed her claims as time-barred. On February 26, 2021, plaintiff filed the instant

lawsuit asserting claims against defendant for false arrest under 42 U.S.C. § 1983 and perjury

under 18 U.S.C. § 1621. On May 19, 2021, plaintiff filed a motion for default judgment, to which

defendant responded in opposition. Defendant moved to dismiss the case on June 4, 2021. Plaintiff

has subsequently filed a motion for entry of default and two additional motions for default

judgment.




         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 1 of 11
                                          DISCUSSION

Motions for Entry of Default and Default Judgment

       Plaintiff has filed one motion for entry of default and three motions for default judgment.

Because default judgment may not be considered prior to the entry of d,efault, the Court construes

plaintiffs pro se motions for default judgment as motions requesting entry of default pursuant to

Fed. R. Civ. P. 55(a). An entry of default is proper "[w]hen a party against whom a judgment for

affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise." Fed. R. Civ. P. 55(a). However, "effective service of process on a

defendant must be accomplished as a prerequisite for entry of default against that defendant."

Henderson v. L.A. Cty., No. 5:13-CV-635-FL, 2013 U.S. Dist. LEXIS 170928, at *2-3 (E.D.N.C.

Dec. 3, 2013). Unless service is waived, the server must provide proof of service by affidavit. Fed.

R. Civ. P. 4(1)(1); see also N.C. Gen. Stat. § lA-1, Rule 4(i2)(2) ("Before judgment by default

may be had on service by registered or certified mail ... the serving party shall file an affidavit

with the court showing proof of such service."). Such an affidavit, filed along with the return

receipt, "raises a presumption that the person who received the mail or delivery and signed the

receipt was an agent of the addressee authorized by appointment or by law to be served or to accept

service of process." Id This presumption of valid service may be rebutted "with' affidavits of more

than one person showing unequivocally that proper service was not made upon the person of the

defendant."' Godfrey v. Long, No. 5:10-CT-3105-BO, 2012 U.S. Dist. LEXIS 2671, at *14

(E.D.N.C. Jan. 9, 2012), aff'd, 472 F. App'x 174 (4th Cir. 2012) (quoting Grimsley v. Nelson, 342

N.C. 542, 545 (1996)).




                                                 2
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 2 of 11
           Here, plaintiffs court filings fail to raise a presumption of valid service. Plaintiff has not

filed an affidavit or declaration under penalty of perjury showing that she served defendant as

required. Instead, plaintiff relies only on unswom statements that defendant was served with

process. She has also failed to comply with the requirement that a signed receipt or other

documentation be filed indicating that a summons and complaint were delivered to defendant or

an agent of defendant authorized to receive process. N.C. Gen. Stat. §§ 1-75.10(a)(4)(b)--(c).

Therefore, the Court finds that it is appropriate to deny plaintiffs motions based on her failure to

present any evidence that defendant has been properly served.

       Even assuming plaintiffs court filings did raise a presumption of valid service, the

declarations of defendant and Officer Morrow rebut this presumption. As discussed below, these

declarations establish that defendant has not been properly served, and plaintiff has presented no

evidence that would rebut defendant's affidavit. See Kirby v. North Carolina, No. 5:20-CV-344-

BO, 2021 U.S. Dist. LEXIS 7939, at *4 (E.D.N.C. Jan. 15, 2021) (denying plaintiffs motion for

entry of default against defendant because plaintiff "failed to come forward with any evidence

which would rebut defendant's affidavit and establish that service had been properly effected.").

Therefore, the motions must also be dismissed because defendant has rebutted the presumption of

service.

Motion to Dismiss

1. Lack of Personal Jurisdiction, Insufficient Process, and Insufficient Service of Process

           Defendant has first moved to dismiss this action in its entirety with prejudice pursuant to

Rule 12(b)(2) of the Federal Rules of Civil Procedure for lack of personal jurisdiction, Rule

12(b)(4) for insufficient process, and Rule 12(b)(5) for insufficient service of process. For the

Court to acquire jurisdiction over a party, service must comply with North Carolina's statutes



                                                     3
            Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 3 of 11
and Rules of Civil Procedure. Patton v. Vogel, 833 S.E.2d 198,201 (N.C. App. 2019). "A

plaintiff has the burden to show that she effected service of process properly and that the court

has personal jurisdiction over all defendants." Saimplice v. Ocwen Loan Servicing Inc., 368 F.

Supp. 3d 858,865 (E.D.N.C. 2019). Process consists of a summons and a copy of the complaint,

Fed. R. Civ. P. 4(c)(l); N.C. Gen. Stat. § lA-1, Rule 4(i)(l)(c), and "[s]ervice of a partial

complaint is insufficient," Cherry v. Spence, 249 F.R.D. 226,229 (E.D.N.C. 2008). Process must

be served within ninety days after the complaint is filed in the Court. Fed. R. Civ. P. 4(m). A

defendant knowing about a lawsuit, or moving to dismiss it, does not mean a plaintiff effected

proper service or excuse plaintiff of complying with the service requirement. Pitts v. 0 'Geary,

914 F. Supp. 2d 729, 734 (E.D.N.C. 2012).

       When a plaintiff has brought claims against defendant in both his individual and official

capacities, he must serve him in both capacities. See Richardson v. Roberts, 355 F. Supp. 3d 367,

370 (E.D.N.C. 2019). A suit against a government employee in his official capacity is,

ostensibly, an additional attempt to assert a claim against his employer. Kentucky v. Graham, 473

U.S. 159, 165 (1985) ("Official-capacity suits ... 'generally represent only another way of

pleading an action against an entity of which an officer is an agent.'") (quoting Monell v. N Y C.

Dep't ofSoc.Servs., 436 U.S. 658, 690 n.55). Service against a defendant in his official capacity

is, "in all respects other than name, to be treated as a suit against the entity," and the government

entity must receive notice and an opportunity to respond. Williams v. Guilford Tech. Cmty. Coll.

Bd. ofTrs., 117 F. Supp. 3d 708, 715 (M.D.N.C. 2015) (quoting Graham, 473 U.S. at 167

(1985)); see also Burke v. Hill, No. 2:17-CV-1-FL, 2017 U.S. Dist. LEXIS 180041, at *9

(E.D.N.C. 2017). Service upon a municipality is governed by Rule 4(i)(2) of the Federal Rules of

Civil Procedure, which provides that service may be effected by "delivering a copy of the



                                                  4
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 4 of 11
summons and of the complaint to its chief executive officer" or by serving the summons and

complaint "in the manner prescribed by that state's law for serving a summons or like process on

such a defendant."

        Service against a defendant in his individual capacity may be made by following state

law, delivering a copy of the summons and complaint to the individual personally, leaving a

copy at the individual's usual place of abode with a resident of suitable age and discretion, or

delivering a copy to an agent authorized to receive process. Fed. R. Civ. P. 4(e). The North

Carolina Rules of Civil Procedure allow service upon an individual through one of the following

ways:

        a. By delivering a copy of the summons and of the complaint to the natural person
        or by leaving copies thereof at the defendant's dwelling house or usual place of
        abode with some person of suitable age and discretion then residing therein.
        b. By delivering a copy of the summons and of the complaint to an agent
        authorized by appointment or by law to be served or to accept service of process
        or by serving process upon such agent or the party in a manner specified by any
        statute.
        c. By mailing a copy of the summons and of the complaint, registered or certified
        mail, return receipt requested, addressed to the party to be served, and delivering
        to the addressee.
        d. By depositing with a designated delivery service authorized pursuant to 26
        U.S.C. § 7502(f)(2) a copy of the summons and complaint, addressed to the party
        to be served, delivering to the addressee, and obtaining a delivery receipt. As used
        in this sub-subdivision, "delivery receipt" includes an electronic or facsimile
        receipt.
        e. By mailing a copy of the summons and of the complaint by signature
        confirmation as provided by the United States Postal Service, addressed to the
        party to be served, and delivering to the addressee.

N.C.G.S. § lA-1, Rule 4G)(l). "Service of process cannot be effected upon Defendant by serving

at his place of employment individuals who are not authorized to accept service of process."

Watson v. Jiffy Lube Lube Core, No. 5:10-CV-00572-F, 2011 U.S. Dist. LEXIS 63468, at *5

(E.D.N.C. June 15, 2011) (quoting Elkins v. Broome, 213 F.R.D. 273,276 (M.D.N.C. 2003)).




                                                 5
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 5 of 11
       Here, to the extent that plaintiffs claims could be construed as claims against defendant in

his official capacity as a City of Raleigh police officer, plaintiff is required to serve process on

defendant in both his individual and official capacities. The declarations of defendant and Officer

Morrow establish that an envelope was delivered to the Raleigh Police Department (RPD)

headquarters building via certified mail on March 2, 2021. Senior Officer Morrow received the

envelope and signed the return receipt for it. However, defendant never authorized or designated

Officer Morrow to accept service of process on his behalf, either personally or in his officiaf

capacity. Defendant does not even work at the RPD headquarters building. Therefore, defendant

has not been validly served in his individual capacity. Nor has he bee11 served in his official

capacity, as neither defendant not Officer Morrow is the municipality's chief executive officer,

mayor, manager, or clerk. Furthermore, the envelope received by Officer Morrow included only

the first three pages of the complaint filed against defendant. This service is thus insufficient.

Cherry, 249 F.R.D. at 228 (dismissing prose plaintiffs § 1983 claims against law enforcement

officers for insufficient process where plaintiff faxed a single page of complaint to police

department without any summons).

       In her response, plaintiff claims that defendant was served by the Wake County Sheriff on

June 21, 2021. Plaintiff has attached a North Carolina state court civil summons issued by the

Wake County Deputy Clerk of Superior Court on June 21, 2021, and a receipt from the Wake

County Sheriffs Office showing payment for a service-processing fee. At best, these documents

show that the Wake County Clerk of Court issued a summons and that plaintiff paid the fee

required for the Wake County Sheriff to make service. These documents do not show that plaintiff

was actually served with a copy of the summons and complaint. Even if defendant was properly

served on June 21, 2021, this service would be untimely. Plaintiff filed this action on February 26,



                                                 6
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 6 of 11
2021, and she had ninety days from the filing of the complaint, or until May 27, 2021, to effect

complete and proper service of process on defendant. Plaintiff has offered no reasons or

justification for her failure to make timely service, and her pro se status alone is not a valid

justification for failing to timely serve defendant. Hansan v. Fairfax Cty. Sch. Bd, 405 F. App'x

793, 794 (4th Cir. 2010) ("Pro se status, however, is insufficient to establish good cause, even

where the pro se plaintiff mistakenly believes that service was made properly.").

       Therefore, plaintiffs complaint must be dismissed for failure to serve defendant with

process because plaintiff has failed to make timely service on defendant. Even if the Court were

to grant plaintiff an extension of time to effectuate service of process, this extension of time would

be futile. As discussed below, plaintiffs complaint is still subject to dismissal under Rule 12(b)(6)

of the Federal Rules of Civil Procedure.

2. Failure to State a Claim

       Defendant has also moved to dismiss pursuant to Rule 12(b)(6) for failure to state a claim

upon which relief can be granted. A Rule 12(b)(6) motion to dismiss tests the legal sufficiency of

the complaint. Papasan v. Allain, 478 U.S. 265, 283 (1986). When acting on a motion to dismiss

under Rule 12(b)(6), "the court should accept as true all well-pleaded allegations and should

view the complaint in a light most favorable to the plaintiff." Mylan Labs., Inc. v. Matkari, 7

F .3d 1130, 1134 (4th Cir.1993). A complaint must allege enough facts to state a claim for relief

that is facially plausible. Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial

plausibility means that the facts pled "allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged," and mere recitals of the elements of a cause of

action supported by conclusory statements do not suffice. Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). A complaint must be dismissed if the factual allegations do not nudge the plaintiffs



                                                  7
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 7 of 11
claims "across the line from conceivable to plausible." Twombly, 550 U.S. at 570. The complaint

must plead sufficient facts to allow a court, drawing on judicial experience and common sense,

to infer more than the mere possibility of misconduct. Nemet Chevrolet, Ltd v.

Consumeraffairs.com, Inc., 591 F.3d 250,256 (4th Cir. 2009). The court need not accept the

plaintiffs legal conclusions drawn from the facts, nor need it accept as true unwarranted

inferences, unreasonable conclusions, or arguments. Philips v. Pitt County Mem. Hosp., 572 F.3d

176, 180 (4th Cir. 2009).

       Defendant moves to dismiss this case because res judicata bars this action in its entirety.

Res judicata is analyzed under the Rule 12(b)(6) standard. Davani v. Va. Dep't of Transp., 434

F.3d 712, 720 (4th Cir. 2006). The doctrine of res judicata provides that "a final judgment on the

merits of an action precludes the parties or their privies from relitigating issues that were or could

have been raised in that action." Allen v. McCurry, 449 U.S. 90, 94 (1980). For res judicata to

apply, there must be: "(1) a final judgment on the merits in a prior suit; (2) an identity of the cause

of action in both the earlier and the later suit; and (3) an identity of parties or their privies in the

two suits." Pueschel v. United States, 369 F.3d 345, 354-55 (4th Cir. 2004). In examining the

second element, the first suit will have preclusive effect on the second suit as long as the two suits

"arise out of the same transaction or series of transactions or the same core of operative facts." Id

at 355 (quoting In re Varat Enters., Inc., 81 F. 3d 1310, 1316 (4th Cir. 1996)).

       Here, the Court finds that all three elements of res judicata are satisfied. First, there was a

final judgment on the merits in plaintiffs prior action against Officer Wolfe. In that case, Judge

Flanagan dismissed plaintiffs false arrest claims against defendant pursuant to Rule 12(b)(6) on

statute of limitations grounds. Shreve v. Limpert, et al., No. 5:19-CV-78-FL, 2019 U.S. Dist.

LEXIS 198327, at *10 (E.D.N.C. Nov. 15, 2019). This prior dismissal is a judgment on the merits



                                                   8
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 8 of 11
for the purposes of res judicata. Federated Dep 't Stores, Inc. v. Moitie, 452 U.S. 394, 399 n.3

(1981) ("The dismissal for failure to state a claim under Federal Rule of Civil Procedure 12(b)(6)

is a 'judgment on the merits."') (citing Angel v. Bullington, 330 U.S. 183, 190 (1947); Bell v. Hood,

327 U.S. 678 (1946)). Second, both the previous case and the present case arise out of plaintiffs

alleged mental commitment on January 17, 2003. In both cases, plaintiff has alleged that defendant

falsely arrested her. Thus, these cases arise out of the same set of operative facts. Third, both

plaintiff and the defendant in the present case were parties to the prior action. Plaintiffs complaint

that she did not receive a favorable result in her previous lawsuit does not impact the applicability

of res judicata here. The Court determines that res judicata applies and that the case must be

dismissed.

       Defendant also argues that plaintiff has failed to state a claim upon which relief can be

granted as to the false arrest claim. To state a claim for false arrest under 42 U.S.C. § 1983 against

an officer in his individual capacity, plaintiff must allege that the arresting officer lacked probable

cause. Street v. Surdyka, 492 F.2d 368, 372-73 (4th Cir. 1974). To state a claim for false arrest

against a municipality pursuant to § 1983, plaintiff must assert that "action pursuant to official

municipal policy of some nature caused a constitutional tort." Monell v. Dep 't ofSoc. Servs., 436

U.S. 658,691 (1978). The statute oflimitations applicable to a§ 1983 claim is the state-law statute

of limitation for personal-injury actions. Owens v. Balt. City State's Attorney's Office, 767 F.3d

379, 388 (4th Cir. 2014). In North Carolina, the statute oflimitations for personal injury actions is

three years. N.C. Gen. Stat.§ 1-52(5). The statute of limitations for a claim for false arrest begin

to run on the date of the arrest. Brooks v. City of Winston-Salem, 85 F.3d 178, 181 (4th Cir. 1996).

       Here, plaintiffs claims arise out of plaintiffs alleged mental commitment. However, she

never alleges that defendant lacked probable cause to charge her with mental commitment. She



                                                  9
         Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 9 of 11
merely questions his selection of charges, which is immaterial to the issue of probable cause.

Plaintiff also fails to allege that the purported violation of her constitutional rights was caused by

any official custom or policy of the City of Raleigh. Even if plaintiff had adequately stated a claim

for false arrest against defendant in either his individual or official capacity, this claim would still

be time-barred. The alleged mental commitment occurred on January 17, 2003, which is well

outside the three-year limitations period. Therefore, the Court grants defendant's motion to dismiss

the false arrest claim.

        Finally, defendant moves to dismiss plaintiffs remaining claims, which he argues fail as a

matter of law. The Court agrees. First, plaintiff alleges that defendant perjured himself in violation

of 18 U.S.C. § 1621. Plaintiff, as a private citizen, cannot sue to enforce this statute, which is

criminal in nature. Shreve v. Jones, 2020 U.S. Dist. LEXIS 10391, at *9 (E.D.N.C. Jan. 22, 2020);

Linda R. S. v. Richard V., 410 U.S. 614,619 (1973) ("In Americanjurisprudence at least, a private

citizen lacks a judicially cognizable interest in the prosecution or non-prosecution of another.").

Second, plaintiff makes a claim for actual damages under the federal Privacy Act, 5 U.S.C. § 552a.

However, the enforcement provision of the Privacy Act, which provides for a private cause of

action, applies only to federal agencies, not local governments or its officers. 5 U.S.C. §

552a(g)(l); Haywood v. Owens, No. 8:19-cv-01025-JFA-JDA, 2019 U.S. Dist. LEXIS 90676, at

*6 (D.S.C. Apr. 23, 2019). Finally, plaintiff makes a claim for damages under the federal Copyright

Act, 17 U.S.C. § 504(c). Plaintiff has not pled the necessary elements for a copyright claim.

Copeland v. Bieber, 789 F.3d 484, 488 (4th Cir. 2015) ("To establish a claim for copyright

infringement ... a plaintiff must prove that it possesses a valid copyright and that the defendant

copied elements of its work that are original and protectable. "). Therefore, these claims must all

be dismissed for failure to state a claim upon which relief can be granted.



                                                  10
        Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 10 of 11
                                         CONCLUSION

        Accordingly, for the foregoing reasons, plaintiff's motions for default judgment [DE 7, 13,

18] and plaintiff's motion for entry of default judgment [DE 12] are DENIED. Defendant's motion

to dismiss [DE 9] is GRANTED. This action is DISMISSED. The Clerk is DIRECTED to close

the case.




SO ORDERED, this                day of August, 2021.




                                             T RRENCE W. BOYLE
                                             UNITED STATES DISTRICT JU




                                                11
        Case 5:21-cv-00098-BO Document 20 Filed 08/26/21 Page 11 of 11
